Citation Nr: 1009111	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for a prostate 
disorder, to include as due to exposure to herbicides or to 
bladder cancer.

3.  Entitlement to service connection for erectile 
dysfunction, to include as due to exposure to herbicides or 
to a prostate disorder or to bladder cancer.

4.  Entitlement to service connection for lymphoma, to 
include as due to exposure to herbicides or to bladder 
cancer.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to August 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in August 2009 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran is seeking entitlement to service connection for 
bladder cancer, to include as due to exposure to herbicides, 
a prostate disorder, to include as due to exposure to 
herbicides or to bladder cancer, erectile dysfunction, to 
include as due to exposure to herbicides or to a prostate 
disorder or cancer, and lymphoma, to include as due to 
exposure to herbicides or to bladder cancer.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran testified during his August 2009 hearing that he 
received treatment from a private physician for his bladder 
cancer, prior to his treatment with the VA.  Specifically, 
the Veteran underwent his first bladder cancer surgery with 
the private physician.  These records are not associated with 
the claims file.  A review of VA outpatient records indicates 
that the Veteran's private physician was Dr. Jiminez, from 
Huntsville.  These records should be obtained and associated 
with the claims folder, as they may have medical information 
pertinent to the claims of bladder cancer, lymphoma, and 
erectile dysfunction.

The Veteran has also indicated that he has records with the 
Social Security Administration.  These should be obtained and 
associated with the claims folder.

Furthermore, the Board finds that due to the lack of a VA 
examination and nexus opinion, there is not sufficient 
evidence to render a decision on service connection for 
bladder cancer, erectile dysfunction, or lymphoma.  A VA 
examination and opinion is necessary to determine the nature 
and etiology of the Veteran's disabilities.

The Veteran is also seeking entitlement to TDIU.  The Board 
finds that the pending TDIU claim will be affected by the 
decision regarding service connection for the Veteran's 
disabilities.  As such, a decision as to the issue of TDIU 
will be deferred pending resolution of the other issues.  
This is in accordance with Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991), in which the Court recognized that 
inextricably intertwined claims should not be adjudicated 
piecemeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all Social Security 
Administration records, updated VA 
treatment records, and private records 
- specifically records from Dr. Jiminez 
in Huntsville.  After securing any 
necessary authorization or medical 
releases, the RO should obtain those 
records associate them with the claims 
folder.  Also, notify the Veteran that 
he may obtain the evidence and send it 
to VA.

If no additional records are located, a 
written statement to that effect should 
be requested for incorporation into the 
record.

2.  Afford the Veteran a VA examination 
for his prostate cancer, bladder 
cancer, erectile dysfunction, and 
lymphoma.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  

The examiner should indicate whether 
the Veteran had prostate cancer.  If 
so, the examiner should offer comments 
and an opinion addressing whether it is 
at least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's prostate cancer was the 
primary cancer, was secondary to 
bladder cancer or independent from any 
other cancer.

The examiner should also offer comments 
and an opinion addressing whether it is 
it at least as likely as not that the 
Veteran's prostate cancer caused an 
increase in severity of bladder cancer, 
lymphoma, or erectile dysfunction 
beyond the natural progress of the 
diseases.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. 

3.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate his claims.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


